Case: 10-40709     Document: 00511510762          Page: 1    Date Filed: 06/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2011
                                     No. 10-40709
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HUGO ESPINOZA-GONZALEZ, also known as Joel Albert Espinoza,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 4:09-CR-217-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Hugo Espinoza-
Gonzalez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Espinoza-Gonzalez has filed a response. The record
is insufficiently developed to allow consideration at this time of Espinoza-
Gonzalez’s claim of ineffective assistance of counsel; such a claim generally
“cannot be resolved on direct appeal when the claim has not been raised before

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-40709    Document: 00511510762      Page: 2   Date Filed: 06/16/2011

                                  No. 10-40709

the district court since no opportunity existed to develop the record on the merits
of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.
2006) (internal quotation marks and citation omitted).        We have reviewed
counsel’s briefs and the relevant portions of the record reflected therein, as well
as Espinoza-Gonzalez’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                        2